 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 529 
In the House of Representatives, U. S., 
 
June 11, 2009 
 
RESOLUTION 
Condemning the violent attack on the United States Holocaust Memorial Museum on June 10, 2009 and honoring the bravery and dedication of United States Holocaust Memorial Museum employees and security personnel.  
 
 
Whereas, on June 10, 2009, an armed assailant with ties to white supremacist organizations, a conviction for a violent crime and a history of anti-Semitic and racist activities opened fire at the U.S. Holocaust Memorial Museum;  
Whereas, the gunman was a convicted felon and obtained a firearm in violation of Federal law;  
Whereas, security personnel at the U.S. Holocaust Memorial Museum, U.S. Park Police, and other emergency responders, responded quickly and valiantly to ensure the safety of museum visitors and staff and other bystanders;  
Whereas, Officer Stephen Tyrone Johns, who had worked at the Museum for 6 years, was fired upon by the gunman and later tragically succumbed to his wounds;  
Whereas, the U.S. Holocaust Memorial Museum was established by the U.S. Holocaust Memorial Council, which was created by Congress in 1980 (Public Law 96–388) and mandated to create a permanent living memorial museum to the victims of the Holocaust;  
Whereas, the U.S. Holocaust Memorial Museum was dedicated on April 22, 1993, and has since welcomed nearly 30 million visitors, including more than 8 million school children and 85 heads of state;  
Whereas, the primary mission of the U.S. Holocaust Memorial Museum is to advance and disseminate knowledge about this unprecedented tragedy; to preserve the memory of those who suffered; and to encourage its visitors to reflect upon the moral and spiritual questions raised by the events of the Holocaust as well as their own responsibilities as citizens of a democracy.;  
Whereas, the U.S. Holocaust Memorial Museum serves as one of the world's leading authorities on the Holocaust;  
Whereas, the U.S. Holocaust Memorial Museum, created to remind us of what happened and what could happen when hatred turns into violence, has tragically become a target itself;  
Whereas, the attack at the U.S. Holocaust Memorial Museum is a horrific reminder of the violence that can stem from anti-Semitism, racism, hatred, intolerance, and Holocaust denial; and 
 Whereas, President Obama stated, This outrageous act reminds us that we must remain vigilant against anti-Semitism and prejudice in all its forms. No American institution is more important to this effort than the Holocaust Museum, and no act of violence will diminish our determination to honor those who were lost by building a more peaceful and tolerant world: Now, therefore, be it 
 
That the House of Representatives— 
(1)condemns the violent attack on the U.S. Holocaust Memorial Museum on June 10, 2009; 
(2)honors the bravery and dedication of the employees and security personnel at the U.S. Holocaust Memorial Museum and rededicates itself to the safety and the security of the Museum and its visitors; 
(3)offers its condolences to the family of Officer Stephen Tyrone Johns who was killed in the line of duty; 
(4)redoubles its commitment to advance the mission of the U.S. Holocaust Memorial Museum to educate people about the Holocaust and fight against anti-Semitism, racism, hatred, and intolerance; and 
(5)urges the American people to join the United States House of Representatives in condemning this act of hateful violence and intolerance.  
 
Lorraine C. Miller,Clerk. 
